United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Antioch, CA, Employer
__________________________________________
Appearances:
Sylvia R. Johnson, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-207
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On November 5, 2012 appellant, through her representative, filed an application for
review of the Office of Workers’ Compensation Programs’ (OWCP) May 8, 2012 merit decision
denying her traumatic injury claim. The appeal was docketed as No. 13-207. After considering
the evidence of record, the Board finds this case not in posture for a decision.
This appeal involves appellant’s July 13, 2011 traumatic injury claim (File No.
xxxxxx655) in which she alleged that she developed psychological conditions as a result of
observing the shooting death of an individual on February 1, 2009. Appellant’s claim was
originally denied by decision dated November 15, 2011. She requested an oral hearing.
In a decision dated May 8, 2012, an OWCP hearing representative reviewed the medical
evidence of record. The decision reflects that he also reviewed the evidence contained in three
other claims previously filed by appellant.1 In File No. xxxxxx246, in which appellant claimed
that she had developed consequential psychiatric conditions as a result of her orthopedic upper
extremity injuries in that claim, the hearing representative discussed the statement of accepted
1

On January 15 and February 13, 2009 appellant filed occupational disease claims for stress-related conditions
(File Nos. xxxxxx462 and xxxxxx463). Her January 3, 2007 traumatic injury claim was accepted for orthopedic
upper extremity conditions (File No. xxxxxx246).

facts and the January 21, 2010 second opinion report prepared in that case, which referenced the
shooting incident and provided a diagnosis of post-traumatic stress disorder. He also discussed
the allegations and evidence contained in File No. xxxxxx462 concerning the cause of
appellant’s psychological condition.
The Board finds that it is essential to review the medical evidence contained in File Nos.
xxxxxx246 and xxxxxx462 in order to render a full and fair adjudication of the present appeal.
Due to the overlapping nature of the claims, the evidence contained in those case records will
necessarily bear directly on appellant’s claim for compensation in File No. xxxxxx655. Without
reviewing the case record in File Nos. xxxxxx246 and xxxxxx462, the Board is unable to
determine whether OWCP properly considered all relevant evidence in rendering its final
decision. Accordingly, this case will be remanded for OWCP to consolidate case files
xxxxxx655, xxxxxx246 and xxxxxx462. Reconstruction of the record will be followed by a
de novo decision on the merits of the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
May 8, 2012 decision be set aside and the case remanded for further development consistent with
this order.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

